Citation Nr: 0117583	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968, part of which was spent in the Republic of 
Vietnam.  His awards and decorations included the Combat 
Infantryman Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last in May 2000.  
Each time, it was remanded for further development.  
Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, confirmed and continued the denial of the veteran's 
claim of entitlement to a total rating due to unemployability 
caused by service-connected disability.  The case has since 
been returned to the Board for further appellate 
consideration.

In May 2001, the veteran's representative raised contentions 
to the effect that service connection is warranted for the 
veteran's substance abuse secondary to his service-connected 
post-traumatic stress disorder (PTSD).  In so doing, she 
cited the recent decision which held that an appellant was 
not precluded from obtaining compensation for an alcohol or 
drug abuse disability secondary to a service-connected 
disability or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connected 
disability.  In that decision, the United States Court of 
Appeals for the Federal Circuit noted that service connection 
was possible where there was clear medical evidence 
establishing that the alcohol or drug abuse disability was 
indeed caused by the veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability 
was not due to willful wrongdoing.  Allen v. Principi, 237 
F.3d 1368, 1381 (2001).

The issue of entitlement to service connection for substance 
abuse secondary to the veteran's service-connected PTSD has 
not been considered by the RO in association with the current 
appeal.  It is not, however, inextricably intertwined with 
the issue of entitlement to a total rating due to 
unemployability caused by service-connected disability.  
Accordingly, it need not be considered prior to resolution of 
the total rating issue.  Cf. Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issue inextricably intertwined with that on 
appeal must be resolved prior to further appellate 
consideration).  It is, therefore, referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is PTSD, 
evaluated as 70 percent disabling.  

2.  The veteran has 2 years of college education, as well as 
training in automobile refurbishing.  

3.  The veteran has work experience in upholstery, retail 
sales, and social work and last worked full time in June 
1985.  

4.  The veteran's service-connected disabilities have not 
been shown to preclude substantially gainful employment 
consistent with his education and occupational history. 


CONCLUSION OF LAW

The criteria for a total evaluation based on unemployability, 
due to service-connected disability, have not been met.  
38 C.F.R. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a), (b), 4.18, 4.19 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a total rating due to unemployability 
caused by service-connected disability.  VA may grant a total 
rating for compensation purposes based on unemployability 
where the evidence shows that the veteran, by reason of his 
service-connected disabilities, is precluded from obtaining 
or maintaining substantially gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  If there is only one such disability, 
it must be ratable at 60 percent or more, and if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).  

In this case service connection is in effect only for PTSD, 
evaluated as 70 percent disabling.  While that rating is 
sufficient to meet the schedular criteria under 38 C.F.R. 
§ 4.16(a), it is not dispositive of the issue.  The Board 
must still determine whether the veteran is, in fact, 
unemployable due to his service-connected disability. 

The veteran reports that he has 2 years of college education 
and training in automobile refurbishing.  He also reports 
work experience in upholstery, retail sales, and social work.  
He states that he last worked full time in June 1985.  

Substantially gainful employment is that which is ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the employee resides.  VA Adjudication Manual, M21-1, 
Part VI, Para. 7.14(a) (Chg. 52, August 26, 1996).  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
38 C.F.R. §§ 4.16(a), 4.18; Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).

The consideration as to whether the veteran is unemployable 
is also a subjective one, that is one based upon the 
veteran's actual industrial impairment, not merely the level 
of industrial impairment experienced by the average person.  
Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991); Op. VA Off. 
Gen. Counsel, Precedent 75-91 (December 27, 1991) (published 
in VA Summary of Precedent Opinions of the General Counsel, 
57 Fed. Reg. 2314, 2317 (January 21, 1992)).  Advancing age 
and non-service connected disabilities may not be considered 
in the determination of whether a veteran is entitled to a 
total disability rating for compensation purposes based upon 
individual unemployability.  38 C.F.R. § 4.19.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating for service 
connected disability in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

At the outset of the veteran's claim, 38 C.F.R. § 4.16(c) 
(1995) provided that where the only service-connected 
disability was a mental disorder assigned a 70 percent 
schedular evaluation, which precluded the veteran from 
securing or following a substantially gainful occupation, the 
mental disorder would be assigned a 100 percent schedular 
evaluation rather than an extra-schedular total evaluation. 
During the pendency of the appeal, however, that section was 
removed.  That change was made, because, in VA's judgement, 
it was possible that a veteran could be properly evaluated at 
a level less than 100 percent based on average impairment, 
but because of unique aspects of his or her individual 
situation, might still be unable to secure or follow a 
substantially gainful occupation.  In order to allow rating 
specialists the flexibility to fairly evaluate such 
situations, VA would apply 38 C.F.R. § 4.16(a) to mental 
disorders in the same manner that it did to other 
disabilities.  Schedule for Rating Disabilities; Mental 
Disorders (Proposed Rule), 61 Fed. Reg. 54825, 54830 (October 
26, 1995); Schedule for Rating Disabilities; Mental Disorders 
(Final Rule), 61 Fed. Reg. 52695, 52700 (October 8, 1996).  
That change was effective November 7, 1996.  In such cases, 
VA must consider the claim for a total rating due to 
unemployability caused by service-connected disability under 
the former 4.16(c) and the current 4.16(a) and apply that 
which is most favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991); Op. VA Off. Gen. Counsel, 
Precedent 11-97 (March 25, 1997) (published in VA Summary of 
Precedent Opinions of the General Counsel, 62 Fed. Reg. 
37952, 37953 (July 15, 1997). 

The veteran's claim for a total rating due to unemployability 
caused by service-connected disability was received by the RO 
in December 1995.  At that time, he was pursuing security 
employment with the help of the VA Vocational Rehabilitation 
service.  In August 1995, the veteran indicated that he did 
not feel able to work at that time because of increased 
difficulty with his orthopedic condition.  In November 1996, 
the VA discontinued his vocational rehabilitation services, 
because he had failed to pursue employment. 

The evidence shows that the veteran currently receives Social 
Security disability benefits, due primarily to psychiatric 
and orthopedic disabilities.  In records, dated in June 1997, 
his primary diagnosis was an anxiety related disorder, and 
his secondary diagnoses was osteoarthrosis.  That month, a 
psychological evaluation indicated that the veteran's anxiety 
disorder resulted in completed inability to function outside 
the home.  However, another psychiatrist, who examined the 
veteran that month for the Social Security Administration, 
found that the veteran had PTSD, alcohol abuse, and marijuana 
abuse, for which he assigned a GAF of 55.  (GAF is global 
assessment of functioning which under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 
(2000).  A 55-60 GAF score indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 50 is defined 
as 'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).)  

In an effort to determine the extent of the impairment caused 
by his PTSD, the veteran underwent a VA psychiatric 
examination in August 1998.  It was noted that he was 
followed monthly by the VA Psychiatric Service, and that he 
was seen quarterly by the VA Orthopedic Service.  Following 
the psychiatric examination, the diagnoses were PTSD; 
depressive disorder, not otherwise specified; polydrug 
dependence - alcohol, cocaine, and marijuana; degenerative 
arthritis; and left hip prosthesis (1990).  The examiner 
assigned a GAF of 41.  The examiner stated that at that time, 
the veteran was definitely unemployable; however, she did not 
state that the service-connected PTSD alone was sufficient to 
cause the veteran's unemployability.  Moreover, she did not 
state that she had reviewed the veteran's claims file, prior 
to reaching her conclusion.  Consequently, in October 2000, 
the veteran underwent another VA psychiatric examination to 
determine, specifically, whether his PTSD, alone, rendered it 
impossible for him to follow a substantially gainful 
occupation.

In October 2000, the examiner reviewed the veteran's claims 
folder in detail.  It was noted that since the last 
examination, the veteran had also undergone a right hip 
replacement (March 1999).  Following the psychiatric 
examination, the diagnoses were PTSD; polysubstance abuse - 
alcohol, cocaine, and heroin; degenerative joint disease; and 
hip replacement surgeries.  The examiner assigned a GAF of 55 
and noted that the veteran had moderate difficulty in social 
functioning.  The examiner concluded, however, that the 
veteran's PTSD, alone, did not render it impossible for the 
veteran to follow a substantially gainful occupation.  In 
support of his conclusion, the examiner noted that prior to 
his hip problem in 1989, the veteran had had a stable 
employment history and that he had not had problems with 
employment due to PTSD.  Finally, the examiner noted that the 
veteran's condition was complicated by substance abuse.

The preponderance of the foregoing evidence shows that the is 
not unemployable due solely to his service-connected PTSD.  
That conclusion is supported generally by the information in 
his Vocational Rehabilitation folder, his GAF scores, and the 
very specific VA psychiatric examination performed in October 
2000.  Moreover, the evidence which does support his claim of 
unemployability generally cites service-connected and non-
service-connected disabilities.  Indeed, the RO has assigned 
the veteran a permanent and total disability rating for VA 
pension purposes.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.340 4.17 (2000).  The veteran's representative is 
correct in noting that the current disability level is of 
primary importance in evaluating the veteran's ability to 
obtain and maintain substantially gainful employment.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
order to reconcile the various reports into a consistent 
picture and to thus make a more accurate evaluation, it is 
essential to view a disability in relation to its recorded 
history.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In this regard, the most recent 
examiner's reference to the veteran's employment history in 
1989 tends to bolster the conclusion that the veteran is not 
unemployable due solely to PTSD.  Certainly, it does not 
negate that conclusion.  Moreover, as noted above, subsequent 
evidence from the Vocational Rehabilitation service clearly 
shows that the veteran was able to work but stopped pursuing 
employment opportunities.  Therefore, whether considered 
under the regulations in effect prior to or after November 7, 
1996, the Board is of the opinion that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a total rating due to unemployability caused by service-
connected disability.  Accordingly, the appeal is denied.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran in the Statement of the Case, Supplemental 
Statements of the Case, and in 3 Board remands, the veteran 
and his attorney were notified of evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  Such evidence included VA 
treatment records; the veteran's VA Vocational Rehabilitation 
and Education Folder; and records from the Social Security 
Administration.  Multiple VA examinations were conducted, and 
copies of the reports associated with the file.  Indeed, the 
veteran has not identified any outstanding evidence which 
could be used to support the issue on appeal.  Finally, the 
Board notes that the veteran has been informed of his right 
to have a hearing in association with his appeal; however, to 
date, he has declined to exercise that right.  Accordingly, 
the Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of this appeal and that 
there is no need for further development at this time.


ORDER

Entitlement to a total rating due to unemployabililty caused 
by service-connected disability is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

